 Case 1:20-cv-00358-RGA Document 46 Filed 03/13/20 Page 1 of 2 PageID #: 602
                                     OFFICE OF THE CLERK
                                UNITED STATES DISTRICT COURT
                                    DISTRICT OF DELAWARE                             Unit 18
         John A. Cerino                                                       844 North King Street
            CLERK                                                                U.S. Courthouse
                                                                              Wilmington, DE 19801
                                                                                 (302)573-6170
                                                                              www.ded.uscourts.gov


                                          March 13, 2020

TO:
 Aaron R. Hand                                      Susan G. L. Glovsky
 Denise De Mory                                     Hamilton Brook Smith Reynolds
 Michael Zachary                                    155 Seaport Blvd.
 Bunsow De Mory LLP                                 Boston, MA 02210
 701 El Camino Real
 Redwood City, CA 94063                             Lawrence P. Cogswell , III
                                                    Hamilton Brook Smith & Reynolds, P.C.
 Christopher G. Hanewicz                            530 Virginia Road
 Perkins Coie LLP                                   PO Box 9133
 33 East Main Street                                Concord, MA 01742-9133
 Suite 201
 Madison, WI 53703                                  Elizabeth A. DiMarco
                                                    Gregory F. Corbett
 Wing Liang                                         Wolf, Greenfield & Sacks, PC
 Perkins Coie LLP                                   600 Atlantic Avenue
 3150 Porter Drive                                  Boston, MA 02210
 Palo Alto, CA 94304

 Matthew J. Moffa
 Perkins Coie LLP
 1155 Avenue of the Americas
 22nd Flr.
 New York, NY 10036


RE:    DE Case CA 20-cv-358
       DC/MA Case CA 1:19-11177 ADB
       ViaTech Technologies, Inc. v. Adobe Inc.

Dear Counsel:

The above referenced action was transferred to the U.S. District Court on 3/13/2020.

        Pursuant to Local Rule 83.5 (Local Rules of Civil Practice and Procedure of the United
States District Court for the District of Delaware, effective August 1, 2016) it is required that all
parties associate themselves with local counsel. Local Rule 83.5 (d) and (e) read as follows:

       (d) Association with Delaware Counsel required. Unless otherwise ordered, an attorney
not admitted to practice by the Supreme Court of the State of Delaware may not be admitted pro
 Case 1:20-cv-00358-RGA Document 46 Filed 03/13/20 Page 2 of 2 PageID #: 603




hac vice in this Court unless associated with an attorney who is a member of the Bar of this
Court and who maintains an office in the District of Delaware for the regular transaction of
business (“Delaware counsel”). Consistent with CM/ECF Procedures, Delaware counsel shall be
the registered users of CM/ECF and shall be required to file all papers. Unless otherwise ordered,
Delaware counsel shall attend proceedings before the Court.

        (e) Time to Obtain Delaware Counsel. A party not appearing pro se shall obtain
representation by a member of the Bar of this Court or have its counsel associate with a member
of the Bar of this Court in accordance with D.Del. LR 83.5(d) within 30 days after:

       (1) The filing of the first paper filed on its behalf; or
       (2) The filing of a case transferred or removed to this Court.

       Failure to timely obtain representation shall subject the defaulting party to appropriate
sanctions under D.Del. LR 1.3(a).

       Please have your local counsel enter an appearance on or before 4/13/2020.

                                                             Sincerely,

                                                             John A. Cerino
       By: /s/ Leigh Kilpatrick                              Clerk of Court
               Deputy Clerk
